DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/218,481, filed on March 31, 2021.

Oath/Declaration
Oath/Declaration as filed on March 31, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation "and/or" recited in second line of the claim renders the claim indefinite because it is unclear whether only the source electrode is shielded by the light shield layer, only the drain electrode is shielded by the light shield layer, or both the source electrode and drain electrode are shielded by the light shield layer.  For the purposes of furthering examination, Examiner is selecting the "or" interpretation for the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 13 recites limitations “a substrate” in third line of the claim, “a thin film transistor” and “a photosensor” in fourth line of the claim, “a channel region” in sixth line of the claim, “a source electrode” in the sixth line of the claim, and “a drain electrode” in seventh line of the claim, but it is unclear as to whether the limitations are referring to same or different substrate recited in second line of claim 1, thin film transistor recited in third line of claim 1, photosensor recited in third and fourth lines of claim 1, channel region recited in sixth line of claim 1, and source electrode and drain electrode recited in fifth line of claim 1 respectively.  In addition, claim 13 depends on an independent apparatus claim, and also claims method steps of forming the apparatus.  A single claim which claims both an apparatus and the method steps of forming the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (See MPEP § 2173.05(p)).  Accordingly, any claim(s) dependent on claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 14 recites limitations “a thin film transistor” in first line of the claim, and “a photosensor” in the first line and second line of the claim, but it is unclear as to whether the limitations are referring to same or different thin film transistor recited in third line of claim 1 or fourth line of claim 13, and photosensor recited in third and fourth lines of claim 1 and the fourth line of claim 13.  In addition, claim 14 depends on an independent apparatus claim, and also claims method steps of forming the apparatus.  A single claim which claims both an apparatus and the method steps of forming the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (See MPEP § 2173.05(p)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aichi, U.S. Patent Application Publication 2013/0082267 A1 (hereinafter Aichi).
Regarding claim 1, Aichi teaches an optical fingerprint sensor, comprising: a substrate; and a sensor unit, disposed on the substrate and comprising a thin film transistor and a photosensor electrically connected to the thin film transistor (1, 200 and 100 FIG. 1(a), paragraph[0052] of Aichi teaches as shown in FIG. 1(a), the semiconductor device 1000 is provided with a substrate 1, a photosensor part including the thin film diode 100 formed on the substrate 1, and the thin film transistor 200; the photosensor part may be disposed in the display region of the liquid crystal display device; the thin film transistor 200 may be a pixel switching TFT disposed at each pixel of the display region, or a driver circuit TFT disposed in a region other than the display region; and alternatively, the thin film transistor 200 may be a TFT that constitutes a circuit used in the photosensor part, and See also at least paragraphs[0050]-[0051] of Aichi (i.e., Aichi teaches a semiconductor device that is a display device having a substrate and a photosensor part formed on the substrate, wherein the photosensor part has a thin film transistor (TFT))), wherein the thin film transistor comprises a source electrode, a drain electrode, a semiconductor layer (24s, 24d, 20 FIG. 1(a), paragraph[0056] of Aichi teaches meanwhile, the thin film transistor 200 is provided with a semiconductor layer 20, a gate electrode 22b provided above the semiconductor layer 20 with the gate insulating film 14 therebetween, an interlayer insulating film 16 covering the gate electrode 22b and the semiconductor layer 20, and a source electrode 24s and a drain electrode 24d provided on the interlayer insulating film 16; the semiconductor layer 20 includes a source region 20s, a drain  region 20d, and a channel region 20c interposed therebetween; the gate electrode 22b is disposed above the channel region 20c; and the source electrode 24s and the drain  electrode 24d are respectively connected to the source region 20s and the drain  region 20d via contact holes formed in the insulating films 14 and 16 (i.e., Aichi teaches the thin film transistor has a semiconductor layer, a source electrode, and a drain electrode)), and a light shield layer formed over a channel region between the source electrode and the drain electrode and shielding the semiconductor layer exposed in the channel region (28b, 20c FIG. 1(a), paragraph[0065] of Aichi teaches as shown in FIG. 1(a), a protective film 26 made of a transparent resin may be formed so as to cover the thin film diode 100 and the thin film transistor 200; a shield electrode 28a and a pixel electrode 28b are provided on the protective film 26; the shield electrode 28a electrically shields the thin film diode 100 from electrical charges or the like in the substrate surface; here, the shield electrode 28a and the pixel electrode 28b are formed using the same transparent conductive film (ITO film, for example), but the shield electrode 28a may be formed of a different conductive film from the pixel electrode 28b; and although not shown in drawings, the pixel electrode 28b is connected to drain electrodes of the pixel switching TFTs, and See also at least paragraph[0056] of Aichi (i.e., Aichi teaches a pixel electrode formed using same transparent conductive film material (e.g., indium tin oxide (ITO) film) used for an adjacent shield electrode that provides a shield from electrical charges, wherein the pixel electrode is formed over the source electrode and the drain electrode and even over a channel region that is between the source electrode and the drain electrode)).  
Regarding claim 2, Aichi teaches the optical fingerprint sensor of claim 1, wherein a part of the source electrode and/or a part of the drain electrode is shielded by the light shield layer (FIG. 1(a), paragraph[0065] of Aichi teaches as shown in FIG. 1(a), a protective film 26 made of a transparent resin may be formed so as to cover the thin film diode 100 and the thin film transistor 200; a shield electrode 28a and a pixel electrode 28b are provided on the protective film 26; the shield electrode 28a electrically shields the thin film diode 100 from electrical charges or the like in the substrate surface; here, the shield electrode 28a and the pixel electrode 28b are formed using the same transparent conductive film (ITO film, for example), but the shield electrode 28a may be formed of a different conductive film from the pixel electrode 28b; and although not shown in drawings, the pixel electrode 28b is connected to drain electrodes of the pixel switching TFTs, and See also at least paragraph[0056] of Aichi (i.e., Aichi teaches a pixel electrode formed using same transparent conductive film material (e.g., indium tin oxide (ITO) film) used for an adjacent shield electrode that provides a shield from electrical charges, wherein the pixel electrode is formed over the source electrode and the drain electrode and even over a channel region that is between the source electrode and the drain electrode)).  
Regarding claim 3, Aichi teaches the optical fingerprint sensor of claim 1, wherein the light shield layer is made of metal (FIG. 1(a), paragraph[0065] of Aichi teaches as shown in FIG. 1(a), a protective film 26 made of a transparent resin may be formed so as to cover the thin film diode 100 and the thin film transistor 200; a shield electrode 28a and a pixel electrode 28b are provided on the protective film 26; the shield electrode 28a electrically shields the thin film diode 100 from electrical charges or the like in the substrate surface; here, the shield electrode 28a and the pixel electrode 28b are formed using the same transparent conductive film (ITO film, for example), but the shield electrode 28a may be formed of a different conductive film from the pixel electrode 28b; and although not shown in drawings, the pixel electrode 28b is connected to drain electrodes of the pixel switching TFTs, and See also at least paragraph[0056] of Aichi (i.e., Aichi teaches a pixel electrode formed using same transparent conductive film material (e.g., indium tin oxide (ITO) film) used for an adjacent shield electrode that provides a shield from electrical charges, wherein the pixel electrode is formed over the source electrode and the drain electrode and even over a channel region that is between the source electrode and the drain electrode)).  
Regarding claim 5, Aichi teaches the optical fingerprint sensor of claim 3, further comprising an insulation layer between the light shield layer and the semiconductor layer (17 FIG. 1(a), paragraph[0054] of Aichi teaches a gate insulating film 14 and an interlayer insulating film 16 are formed on the semiconductor layer 10; the interlayer insulating film 16 has a layered structure including an insulating film 17 and an insulating film 18; electrodes 24p and 24n are provided on the interlayer insulating film 16; and the electrodes 24p and 24n are respectively connected to the p-type region 10p and the n-type region 10n via contact holes formed in the insulating films 14 and 16).
Regarding claim 10, Aichi teaches the optical fingerprint sensor of claim 1, wherein a material of the substrate comprises glass (FIGS. 1(a) and 9(a), paragraph[0116] of Aichi teaches first, as shown in FIG. 9(a), a light-shielding layer 12 is formed in a region of the substrate 1 surface where the TFD is to be formed; for the substrate 1, a low alkali glass substrate or a quartz substrate can be used; the light-shielding layer 12 is disposed so as to block light coming from the rear side of the substrate towards the TFD; a metal film, a silicon film, or the like can be used as a material for the light-shielding layer 12; if a metal film is used, it is preferable that a metal with a high melting point such as tantalum (Ta), tungsten (W), or molybdenum (Mo) is used, taking into consideration the heat treatment to take place in a later manufacturing step; and the thickness of the light-shielding layer 12 needs to be set to block not only visible light, but also infrared light to a sufficient degree, and the thickness thereof is 50 to 300 nm, for example, and preferably 100 to 200 nm, and See also at least paragraphs[0115] and [0140]-[0141], and Table 3 of Aichi (i.e., Aichi teaches the substrate made of alkali glass and having a thickness of 700,000 nm)).  
Regarding claim 11, Aichi teaches the optical fingerprint sensor of claim 10, wherein a thickness of the substrate is not greater than 1 mm (FIGS. 1(a) and 9(a), paragraph[0116] of Aichi teaches first, as shown in FIG. 9(a), a light-shielding layer 12 is formed in a region of the substrate 1 surface where the TFD is to be formed; for the substrate 1, a low alkali glass substrate or a quartz substrate can be used; the light-shielding layer 12 is disposed so as to block light coming from the rear side of the substrate towards the TFD; a metal film, a silicon film, or the like can be used as a material for the light-shielding layer 12; if a metal film is used, it is preferable that a metal with a high melting point such as tantalum (Ta), tungsten (W), or molybdenum (Mo) is used, taking into consideration the heat treatment to take place in a later manufacturing step; and the thickness of the light-shielding layer 12 needs to be set to block not only visible light, but also infrared light to a sufficient degree, and the thickness thereof is 50 to 300 nm, for example, and preferably 100 to 200 nm, and See also at least paragraphs[0115] and [0140]-[0141], and Table 3 of Aichi (i.e., Aichi teaches the substrate made of alkali glass and having a thickness of 700,000 nm)).
Regarding claim 13, Aichi teaches a preparation method of the optical fingerprint sensor as recited in claim 1, comprising: providing a substrate; forming a thin film transistor and a photosensor electrically connected to the thin film transistor on the substrate (1, 200 and 100 FIGS. 1(a), and 9-11, paragraph[0052] of Aichi teaches as shown in FIG. 1(a), the semiconductor device 1000 is provided with a substrate 1, a photosensor part including the thin film diode 100 formed on the substrate 1, and the thin film transistor 200; the photosensor part may be disposed in the display region of the liquid crystal display device; the thin film transistor 200 may be a pixel switching TFT disposed at each pixel of the display region, or a driver circuit TFT disposed in a region other than the display region; and alternatively, the thin film transistor 200 may be a TFT that constitutes a circuit used in the photosensor part, and See also at least paragraphs[0050]-[0051], [0114]-[0115], and [0133] of Aichi (i.e., Aichi teaches forming a semiconductor device that is a display device having a substrate and a photosensor part formed on the substrate, wherein the photosensor part has a thin film transistor (TFT))); and 
forming a patterned light shield layer, wherein a channel region between (28b, 20c FIGS. 1(a), and 9-11, paragraph[0065] of Aichi teaches as shown in FIG. 1(a), a protective film 26 made of a transparent resin may be formed so as to cover the thin film diode 100 and the thin film transistor 200; a shield electrode 28a and a pixel electrode 28b are provided on the protective film 26; the shield electrode 28a electrically shields the thin film diode 100 from electrical charges or the like in the substrate surface; here, the shield electrode 28a and the pixel electrode 28b are formed using the same transparent conductive film (ITO film, for example), but the shield electrode 28a may be formed of a different conductive film from the pixel electrode 28b; and although not shown in drawings, the pixel electrode 28b is connected to drain electrodes of the pixel switching TFTs, and See also at least paragraphs[0056] and [0135] of Aichi (i.e., Aichi teaches forming a pixel electrode using same transparent conductive film material (e.g., indium tin oxide (ITO) film) used for an adjacent shield electrode that provides a shield from electrical charges, wherein the pixel electrode is formed over the source electrode and the drain electrode and even over a channel region that is between the source electrode and the drain electrode)) a source electrode and a drain electrode of the thin film transistor is shielded by the light shield layer (24a, 24d FIGS. 1(a), and 9-11, paragraph[0056] of Aichi teaches meanwhile, the thin film transistor 200 is provided with a semiconductor layer 20, a gate electrode 22b provided above the semiconductor layer 20 with the gate insulating film 14 therebetween, an interlayer insulating film 16 covering the gate electrode 22b and the semiconductor layer 20, and a source electrode 24s and a drain electrode 24d provided on the interlayer insulating film 16; the semiconductor layer 20 includes a source region 20s, a drain  region 20d, and a channel region 20c interposed therebetween; the gate electrode 22b is disposed above the channel region 20c; and the source electrode 24s and the drain  electrode 24d are respectively connected to the source region 20s and the drain  region 20d via contact holes formed in the insulating films 14 and 16, and See also at least paragraphs[0065] and [0133] of Aichi (i.e., Aichi teaches a pixel electrode formed using same transparent conductive film material (e.g., indium tin oxide (ITO) film) used for an adjacent shield electrode that provides a shield from electrical charges, wherein the pixel electrode is formed over the source electrode and the drain electrode and even over a channel region that is between the source electrode and the drain electrode)).
Regarding claim 15, Aichi teaches a display device, comprising a display panel and the optical fingerprint sensor as recited in claim 1 arranged under the display panel (1000 FIG. 1-2, paragraph[0052] of Aichi teaches as shown in FIG. 1(a), the semiconductor device 1000 is provided with a substrate 1, a photosensor part including the thin film diode 100 formed on the substrate 1, and the thin film transistor 200; the photosensor part may be disposed in the display region of the liquid crystal display device; the thin film transistor 200 may be a pixel switching TFT disposed at each pixel of the display region, or a driver circuit TFT disposed in a region other than the display region; and alternatively, the thin film transistor 200 may be a TFT that constitutes a circuit used in the photosensor part, and See also at least paragraphs[0050]-[0051], and [0079] of Aichi (i.e., Aichi teaches a display panel of a liquid crystal display device having the photosensor part under the display panel)).
Regarding claim 16, Aichi teaches the display device of claim 15, wherein a substrate of the display panel is made of at least one of glass, polyimide and polyethylene naphthalate (FIGS. 1(a) and 9(a), paragraph[0116] of Aichi teaches first, as shown in FIG. 9(a), a light-shielding layer 12 is formed in a region of the substrate 1 surface where the TFD is to be formed; for the substrate 1, a low alkali glass substrate or a quartz substrate can be used; the light-shielding layer 12 is disposed so as to block light coming from the rear side of the substrate towards the TFD; a metal film, a silicon film, or the like can be used as a material for the light-shielding layer 12; if a metal film is used, it is preferable that a metal with a high melting point such as tantalum (Ta), tungsten (W), or molybdenum (Mo) is used, taking into consideration the heat treatment to take place in a later manufacturing step; and the thickness of the light-shielding layer 12 needs to be set to block not only visible light, but also infrared light to a sufficient degree, and the thickness thereof is 50 to 300 nm, for example, and preferably 100 to 200 nm, and See also at least paragraphs[0115] and [0140]-[0141], and Table 3 of Aichi (i.e., Aichi teaches the substrate made of alkali glass and having a thickness of 700,000 nm)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aichi, in view of and Tseng et al., U.S. Patent Application Publication 2019/0347462 A1 (hereinafter Tseng).
Regarding claim 4, Aichi teaches the optical fingerprint sensor of claim 3, but does not expressly teach wherein the light shield layer is prepared by a physical vapor deposition method.
However, Tseng teaches wherein the light shield layer is prepared by a physical vapor deposition method (FIGS. 10A-10E, paragraph[0039] of Tseng teaches the method of forming the bottom light-shielding layer 1006A includes forming a light shielding material on the image sensing array 1004 by processes such as chemical vapor deposition (CVD), physical vapor deposition (PVD) or spin coating, etc; after that, the light shielding material on the pixels is patterned by lithography and etching processes to ensure that the bottom light-shielding layer 1006A is only located between the pixels 1008 and not on the pixels 1008; the etching process may be, for example, reactive ion etch (RIE), neutral beam etch (NBE), a similar process, or a combination thereof, and the etching process may be anisotropic; and the light shielding material may be, for example, the same material as that of the light-shielding layer 406, and See also at least paragraph[0038] of Tseng (i.e., Tseng teaches an optical sensor having a light-shielding layer that is formed by physical vapor deposition))).
Furthermore, Aichi and Tseng are considered to be analogous art because they are from the same field of endeavor with respect to a device capable of detecting a fingerprint, and involve the same problem of forming the device with a suitable sensor to detect the fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Aichi based on Tseng wherein the light shield layer is prepared by a physical vapor deposition method.  One reason for the modification as taught by Tseng is to form an optical sensor with a suitable light-shielding layer (ABSTRACT, paragraphs[0004]-[0005], and [0038]-[0039] of Tseng).  The same motivation and rationale to combine for claim 4 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aichi, in view of and Sung et al., U.S. Patent Application Publication 2020/0395433 A1 (hereinafter Sung).
Regarding claim 12, Aichi teaches the optical fingerprint sensor of claim 1, further comprising (FIG. 1(a), paragraph[0065] of Aichi teaches as shown in FIG. 1(a), a protective film 26 made of a transparent resin may be formed so as to cover the thin film diode 100 and the thin film transistor 200; a shield electrode 28a and a pixel electrode 28b are provided on the protective film 26; the shield electrode 28a electrically shields the thin film diode 100 from electrical charges or the like in the substrate surface; here, the shield electrode 28a and the pixel electrode 28b are formed using the same transparent conductive film (ITO film, for example), but the shield electrode 28a may be formed of a different conductive film from the pixel electrode 28b; and although not shown in drawings, the pixel electrode 28b is connected to drain electrodes of the pixel switching TFTs, and See also at least paragraphs[0050]-[0052] of Aichi (i.e., Aichi teaches the semiconductor device also having a protective film that covers the thin film transistor)); but does not expressly teach an insulation protective layer deposited on the light shield layer.
However, Sung teaches an insulation protective layer deposited on the light shield layer (PTL2 FIG. 4, paragraph[0127] of Sung teaches in exemplary embodiments, a selective light-shielding film may be further provided on the bottom of the second protective layer PTL2; the selective light-shielding film may block a specific frequency (or wavelength) band contained in external light flowing into the display device 10, for example, an infrared light band, thus preventing the corresponding infrared light from being incident on the photosensors PHS of the sensor layer PSL; although the selective light-shielding film is described as being further provided on the bottom of the second protective layer PTL2, exemplary embodiments are not limited thereto; for example, as long as the selective light-shielding film may be arranged on the top of the sensor layer PSL, the light-shielding film may be freely provided on any layer of the display device 10; and also, the selective light-shielding film may be omitted when a component for blocking infrared light such as the second adhesive layer ADL2 is included in the display panel 110).
Furthermore, Aichi and Sung are considered to be analogous art because they are from the same field of endeavor with respect to a device capable of detecting a fingerprint, and involve the same problem of forming the device with a suitable sensor to detect the fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Aichi based on Sung to have an insulation protective layer deposited on the light shield layer.  One reason for the modification as taught by Sung is to suitably block a specific frequency (or wavelength) band contained in external light flowing into a display device (paragraph[0127] of Sung).  The same motivation and rationale to combine for claim 12 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Potentially Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening because for each of claims 6-9 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 14 the prior art references of record do not teach the combination of all element limitations as presently claimed.  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621